Citation Nr: 1229314	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 27, 1990, for the grant of service connection for schizophrenia, to include on the basis of clear and unmistakable error in a March 1984 rating decision. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran requested a hearing with a Decision Review Officer in September 2007.  The Veteran withdrew his request in April 2009.  


FINDINGS OF FACT

1.  The Veteran submitted a claim for chronic paranoid schizophrenia, received at the RO in September 7, 1983.

2.  In a March 1984 rating decision, the RO denied service connection for a nervous condition, finding that the Veteran's psychiatric condition pre-existed service and was not aggravated therein.

3.  In October 1993, service personnel records were received, which were part of the basis for the award of service connection for paranoid schizophrenia.  Thus, the provisions of 38 C.F.R. § 3.156(c) apply to the Veteran's claim, and the claim is considered pending as of September 7, 1983. 

4.  In a March 1996 rating decision, the RO found that the September 1983 rating decision was not clearly and unmistakably erroneous.

5.  In a July 1996 rating decision, the RO granted service connection for paranoid schizophrenia (implementing a June 1996 Board decision), effective December 27, 1990. 

6.  In June 1998, the Veteran submitted a claim which requested an earlier effective date for service connection for his psychiatric disability. 

7.  A July 1998 rating decision denied the Veteran's claim for an earlier effective date for service connection for his psychiatric disability.

8.  In October 2006, the Veteran submitted an additional claim which requested an earlier effective date for service connection for his psychiatric disability. 


CONCLUSIONS OF LAW

1.  An effective date prior to prior to December 17, 1990, for the grant of service connection for paranoid schizophrenia is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The March 1984 decision cannot contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Because the law and not the facts are dispositive in this case, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Additionally, the notice and duty to assist provisions of the VCAA and regulations are not applicable to claims involving clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the notice provisions as to this part of the Veteran's claim is not required.  38 U.S.C.A. §§ 5109 (West 2002); 38 C.F.R. § 3.105(e) (2011). 

Analysis

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011). 

A claim for benefits, whether informal or formal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c).  The Court has held that, normally, once a veteran files a claim, it remains open and pending until final action is taken by the RO.  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  A claim for benefits will also be considered to be pending if VA has failed to notify the claimant of the denial or his claim or of his right to appeal an adverse decision.  Adams v. Shinseki, 568 F.3d 956, 960 (2008). 

The Veteran has appealed the denial of an effective date earlier than December 27, 1990, for the grant of service connection for schizophrenia, to include on the basis of clear and unmistakable error. 

The Veteran submitted a claim for chronic paranoid schizophrenia, received at the RO on September 7, 1983.  In a March 1984 rating decision, the RO denied service connection for a nervous condition, as the RO found that the Veteran's psychiatric condition pre-existed service and was not aggravated therein.  In October 1993, service personnel records were received, which were part of the basis for the award of service connection for paranoid schizophrenia.  Thus, the provisions of 38 C.F.R. § 3.156(c) apply to the Veteran's claim, and the claim is considered pending as of September 7, 1983.  

In a March 1996 rating decision, the RO found that the September 1983 rating decision was not clearly and unmistakably erroneous.  In a July 1996 rating decision, the RO granted service connection for paranoid schizophrenia (as ordered by a June 1996 Board decision), effective December 27, 1990.  The Veteran was informed of the decision and of the right to appeal.  However, he did not timely appeal the effective date assigned and that decision is final.  

In June 1998, the Veteran submitted a claim requesting an earlier effective date for service connection for his psychiatric disability.  A July 1998 rating decision denied the Veteran's claim for an earlier effective date for service connection for his psychiatric disability.   In October 2006, the Veteran submitted an additional claim seeking an earlier effective date for service connection for his psychiatric disability. 

The Board acknowledges the Veteran's representative's argument in the May 2012 Informal Hearing Presentation that the Veteran should have received an earlier effective date by virtue of the association of an additional personnel record, after the initial denial for service connection.  In this regard, under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3). 

The Board finds that the provisions of 38 C.F.R. § 3.156(c)  apply to the facts in this case, and VA must now consider the claim as of the September 1983 application for compensation benefits. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.');  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

The fact that the Veteran's claim was outstanding from September 1983 to the time of the final Board decision in June 1996 and rating decision in July 1996 does not change the fact that the June 1996 Board decision, granting service connection with an effective date of December 27, 1990, is final.  The service personnel record which the Veteran's representative claims entitles him to an earlier effective date was of record at the time of the June 1996 Board decision and subsequent July 1996 rating decision.  The Veteran did not submit a notice of disagreement with the effective date of benefits within one year of the rating decision implementing the Board's award of service connection.  Indeed, there is no evidence of disagreement with the effective date until June 1998, approximately two years from the determination of the effective date.

Based on the above, the Veteran's challenge to the effective date for the grant of paranoid schizophrenia is barred as a matter of law, except on the basis of CUE.  See Rudd, supra (free-standing claim for earlier effective dates vitiates the rule of finality); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The Veteran made a motion for CUE in a letter received at the RO in February 2007.  He indicated that the clear and unmistakable error was made in his first denial letter and that he was entitled to full benefits back to that date. The Veteran indicated that he had enclosed a copy of the first denial letter which contained CUE.  The Veteran enclosed a letter dated March 1984 which indicates that entitlement to service connection for a nervous condition had been denied.

As stated above, because of the application of the provisions of 38 C.F.R. § 3.156(c)  VA was required to reconsider the September 1983 claim, which means that the March 1984 rating decision is not final.  If there is no final decision, there can be no clear and unmistakable error.  Thus, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).  

For the above reasons, the claim of entitlement to an earlier effective date for the grant of service connection for paranoid schizophrenia, to include on the basis of clear and unmistakable error in a March 1984 rating decision, must be denied.  



ORDER

Entitlement to an effective date prior to December 27, 1990, for the grant of service connection for schizophrenia, to include on the basis of clear and unmistakable error in a March 1984 rating decision, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


